Citation Nr: 0930473	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to an increased evaluation for status post 
avulsion fracture, right ankle with degenerative changes, 
currently 20 percent disabling.  

2.	Entitlement to an increased evaluation for residuals of a 
right wrist fracture with degenerative changes, currently 10 
percent disabling.  

3.	Entitlement to an initial increased evaluation for right 
toe bunionectomy and exostosis removal, currently 10 percent 
disabling.  

4.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado addressing the increased evaluation issues 
and from a November 2007 rating decision denying entitlement 
to individual unemployability.  In March 2009, a statement of 
the case was provided to the Veteran regarding his claim for 
unemployability.  A VA Form 9 was not filed; however, a 
statement from the Veteran was received in April 2009 and is 
accepted as a Substantive Appeal in lieu of a VA Form 9.  

In April 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  During the hearing, the Veteran 
submitted additional evidence.  The new evidence was 
accompanied by a waiver of the Veteran's right to initial 
consideration of the new evidence by the RO.  38 C.F.R. §§ 
19.9, 20.1304(c) (2008).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.

Also during the Travel Board hearing, the Veteran withdrew 
the issue of entitlement to an increased evaluation for a 
right thumb disability.  As such that issue is not addressed 
in this decision.  

The issue of entitlement to individual unemployability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record shows that a 
right ankle disability had marked limitation in motion prior 
to October 29, 2008 and 0 degrees of motion after October 29, 
2008 fusion surgery.  

3.	The competent medical evidence of record shows that a 
right wrist disability with degenerative changes has 
limitation in motion; but no ankylosis.  

4.	The competent medical evidence of record shows that the 
symptomatology of the right toe bunionectomy and exostosis 
removal is productive of a moderate foot injury.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater then 20 percent for 
status post avulsion fracture, right ankle with degenerative 
changes have not been met prior to October 29, 2008.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2008).

2.	The criteria for a 40 percent evaluation for status post 
avulsion fracture, right ankle with degenerative changes have 
been met as of October 29, 2008.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5270, 
5271 (2008).

3.	The criteria for an evaluation greater than 10 percent for 
residuals of a right wrist fracture with degenerative changes 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5215 (2008).

4.	The criteria for an initial evaluation greater than 10 
percent for right toe bunionectomy and exostosis removal have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.71(a), Diagnostic Code 5299-5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2004 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The Veteran was also sent a letter in March 2006 setting 
forth the provisions of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In July 2008, another letter was sent to 
the Veteran satisfying the requirements in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of an August 2008 and March 2009 supplemental 
statements of the case issued after the notice was provided.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in March 2006, January 2008, July 
2008 and January 2009.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

INCREASED EVALUATIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran 
timely appealed the rating initially assigned for the right 
toe disability, therefore, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Right Ankle

The Veteran's right ankle disability is current evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Under this code, the maximum evaluation for marked 
limitation of motion of the ankle is 20 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2008).  

Prior to October 2008, the Board finds that an increased 
evaluation is not warranted.  Normal ranges of motion of the 
ankle are dorsiflexion from 0 degrees to 20 degrees, and 
plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

In a January 2008 VA examination, dorsiflexion was 20 degrees 
with pain from 10 to 20 degrees and 5 degrees of plantar 
flexion with pain.  There was no additional loss of range of 
motion of functioning with repetition.  

In the July 2008 VA Compensation and Pension Examination, the 
examiner examined the Veteran's ankle and found that there 
was no overt deformity or swelling of the ankle.  Range of 
motion was minus 20 degrees of extension, flexion was 20 to 
45 degrees with pain throughout, and eversion and inversion 
was 0 to 5 degrees with pain at 5 degrees.  

Based on the VA examinations, the Board finds that a 20 
percent evaluation is appropriate prior to October 2008 for 
marked limitation of motion.  Prior to October 2008, the 
Veteran had some range of motion, albeit limited, in the 
ankle.  He did not have ankylosis of the ankle to warrant an 
increased evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  

On October 29, 2008, however, the medical evidence of record 
shows that the Veteran had right ankle fusion surgery.  Post 
surgery records show that the Veteran was able to wiggle his 
toes, but the ankle had no range of motion.  In the January 
2009 VA Compensation and Pension Examination, the examiner 
noted that the Veteran's ankle was fused at a neutral 
plantigrade position, at 0 degrees dorisflexion.  

Diagnostic Code 5270 for ankylosis of the ankle provides that 
a 30 percent evaluation is warranted for ankylosis in plantar 
flexion between 30 degrees and 40 degrees, or in dorsiflexion 
between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires ankylosis in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.  

The Board notes that ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, the Veteran's ankle has no range of motion.  
Clearly, the immobility of the ankle was due to the fusion 
surgery in October 2008.  Although the ankle is fused at 0 
degrees and does not meet the specified degree requirements 
for ankylosis of dorsiflexion or plantar flexion, the Board 
finds that the Veteran has a deformity in abduction, 
adduction, inversion and eversion.  As such, the Board finds 
that the disability picture more nearly approximates the 
criteria for a 40 percent evaluation after the ankle fusion 
in October 2008.    

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation.  The Board recognizes that there was 
some interference with employment because of the ankle 
disability, which is further discussed in the Remand section 
of this decision.  The evidence does not reflect that the 
ankle disability alone caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examiner noted that the Veteran could do sedentary 
employment.  Hence, referral to the RO for consideration of 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Right Wrist 

The Veteran's right wrist disability is current evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5215.  Under this code a 10 percent rating, the maximum 
rating, is warranted when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5215 (2008).

Under Diagnostic Code 5214, a 30 percent disability 
evaluation is warranted when there is favorable ankylosis in 
20 to 30 degrees dorsiflexion in the major wrist.  A 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a, Diagnostic Code 5214 (2008).  

In a March 2006 VA Compensation and Pension Examination, 
there was joint crepitus to passive range of motion and 
passive motion did not excess active motion.  Flexion was to 
20 degrees, extension to 45 degrees, radial deviation was to 
20 degrees and ulnar deviation was to 20 degrees with pain.  
There was additional functional limitation with repetition of 
10 degrees.  Pain with use had a major functional impact.  

In a January 2008 VA Compensation and Pension Examination, 
the Veteran's wrist had painful motion with slight swelling 
and tenderness, but no instability.  There was 20 degrees 
dorsiflexion with pain, 5 degrees palmar flexion with pain, 
and 10 degrees ulnar deviation with pain.  There was no 
additional limitation after repetition.  

In the January 2009 VA Compensation and Pension Examination, 
the VA examiner noted that the symptoms were minimal in the 
Veteran's wrist.  The Veteran reported mild activity and 
weather related ache in the wrist.  No swelling, stiffness, 
giving way or loss of motion was noted during the 
examination.  The frequency of the Veteran's symptoms was 
intermittent and mild.  Activities of daily living were not 
affected by the wrist.  While the Veteran was employed, his 
wrist did not cause any missed work.  There were no flare-ups 
and the Veteran did not receive treatment for his wrist 
disability.  Upon physical examination, the Veteran's wrist 
had no tenderness, swelling or deformity.  Range of motion 
was 70 degrees dorisflexion, 80 degrees palmar flexion, 10 
degrees radial deviation and 10 degrees ulnar deviation.  
There was mild pain elicited with range of motion testing.  
There was mildly increased pain with repetitive resisted 
motion.  Deluca testing was conducted three times with 
resistance.  The examiner indicated it was most notable in 
extension and less so in flexion.  Strength was 5/5 in both 
dorsi and palmar flexion.  There was no gross deformity of 
the wrist.  There was mild incoordination. 

Based on the objective medical evidence of record, the Board 
finds that an increased evaluation is not warranted.  The 
highest rating level allowed based solely upon range of 
motion for the wrist is 10 percent under Diagnostic Code 
5215, which the Veteran was previously awarded.  For a 
greater possible rating, the wrist must present with 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  The 
objective evidence does not show evidence of ankylosis.  As 
previously indicated in this decision, ankylosis is the 
immobility and consolidation of a joint.  In this case, the 
medical evidence shows ranges of motion in the wrist.  
Therefore, an increased evaluation is not warranted.  

Furthermore the Board has considered whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups, or when the joint is 
used repeatedly over a period of time.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca would 
not result in a higher schedular rating.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The Board recognizes that there was 
some interference with employment because of the wrist 
disability, which is further discussed in the Remand section 
of this decision.  The evidence does not reflect that the 
wrist disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The VA 
examiner noted that the Veteran could do sedentary employment 
without repetition to the wrist.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.

Right Great Toe

The Veteran's right toe disability is current evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5299-5284.  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
by the numbers of the most closely related body part and then 
"99").

Under Diagnostic Code 5284, residuals of other foot injuries 
warrant a 10 percent evaluation when they are moderate in 
degree.  A 20 percent evaluation is warranted when they are 
moderately severe in degree, while a 30 percent evaluation is 
warranted when they are severe in degree.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).  The Board observes that the 
words "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (2008).

In a January 2008 VA Compensation and Pension Examination, 
the Veteran had painful motion and tenderness but no edema, 
weakness or instability.  The Veteran had no hammertoes and 
had evidence of pes planus on the right foot.  There were no 
callosities or skin breakdowns and the shoes revealed even 
wear.  His Achilles tendon was nontender and there was 10 
degrees of valgus alignment with weight bearing.  There was 
pain on active and passive manipulation.  There was no 
additional loss of function after repetition.  

In the July 2008 VA Compensation and Pension Examination, the 
right foot had no evidence of hammertoes, pes cavus, bunion, 
pathologic calluses or abnormal shoe wear.  The Achilles 
tendon was aligned with 5 degrees of valgus deviation and pes 
planus with weight bearing.  There was tenderness on the 
plantar aspect of the metatarsal heads of the first through 
third metatarsal heads of the foot.  The right hallux was 
tender along the course of the surgical scar and over the 
metatarsal head and the interphalangeal joint.  The heel and 
Achilles tendons were non-tender.  

In the January 2009 VA Compensation and Pension Examination, 
the Veteran's only symptom was an ache in the 
metatarsalphalangeal joint of the right foot.  There was no 
swelling, locking, catching, fatigue or giving way.  Pain was 
exacerbated by activities and relieved by rest.  There was 
tenderness over the great toe.  There was 20 degrees 
dorsiflexion and 40 degrees plantar flexion.  There was mild 
pain with range of motion testing.  There was no bunion 
deformity or lesser toe deformity.  There was no evidence of 
hammertoes or high arches in the foot.  Weight bearing showed 
no arch collapse, flat foot deformity or callosities.  

The Board finds that the Veteran right toe deformity was 
moderate.  As depicted in the January 2009 examination the 
only complaint was ache in the foot.  Throughout the appeal, 
there was no other deformity of the toe and no bunion 
deformity.  There was mild pain with range of motion and 
tenderness over the toe.  There was no weakness or 
instability.  As the symptoms as depicted on the objective 
medical evidence of record do not show a moderately severe 
disability as a result of the right toe bunionectomy and 
exostosis removal, a 20 percent evaluation is not warranted.  

The Board also considered whether other diagnostic codes 
would warrant an increased evaluation.  As there is no 
medical evidence that the Veteran has flatfoot, weak foot, 
claw foot, Morton's disease, hallux, valgus, hallux rigidus, 
hammer toes, or malunion or nonunion of the tarsal or 
metatarsal bones, an increased evaluation is not warranted 
under the Diagnostic Codes corresponding to these symptoms.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 
5279, 5280, 5281, 5282 and 5283 (2008). 

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the toe disability, and a staged rating 
would not provide any benefit to the Veteran.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
recognizes that there was some interference with employment 
because of the Veteran's right foot, specifically the ankle 
disability, not the toe disability.  This matter is further 
discussed in the Remand portion of this decision.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2008) is 
not warranted.




ORDER

Prior to October 29, 2008, an increased evaluation for status 
post avulsion fracture, right ankle with degenerative 
changes, currently 20 percent disabling is denied.  

A 40 percent evaluation for status post right ankle fusion is 
granted as of October 29, 2008, subject to the laws and 
regulations governing the payment of monetary awards.

An increased evaluation for residuals of a right wrist 
fracture with degenerative changes, currently 10 percent 
disabling is denied.  

An initial increased evaluation for right toe bunionectomy 
and exostosis removal, currently 10 percent disabling is 
denied.  


REMAND

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  

If the schedular rating is less than total, as in his case, a 
total disability evaluation can be assigned based on 
individual unemployability if the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disability, provided that he has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2008).  
Veterans unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2008).  

In this case, the Veteran had been employed as a custodian.  
Although the schedular evaluation is not met, it is unclear 
whether the Veteran is able to secure or follow a 
substantially gainful occupation due to his service-connected 
disabilities.  

The VA examinations suggest that the Veteran was able to do 
sedentary work prior to the October 2008 fusion surgery.  In 
a July 2008 VA Compensation and Pension Examination, however, 
the examiner noted that the Veteran's right ankle condition 
impaired his employment as the work restrictions provided by 
the Veteran's primary care provider obviated the performance 
of custodial duties.  

Additionally, the VA examinations in October 2008 and January 
2009 are speculative of the Veteran's ability to work after 
the surgery.  In October 2008, the Veteran's orthopedic 
surgeon indicated that the Veteran was not able to return to 
sedentary work until 1 to 2 weeks after surgery and had to be 
non-weight bearing until after 6 to 8 weeks.  In the January 
2009 VA Compensation and Pension Examination, the examiner 
noted that with the orthopedic conditions the Veteran would 
be limited to sedentary work.  The examiner speculated that 
when the ankle healed from the fusion surgery, the Veteran 
would be able to return to his regular duties as a custodian.  

The Board emphasizes that the examinations after the ankle 
fusion surgery are speculative and do not portray the 
Veteran's actual ability to return to work.  The examinations 
were conducted shortly after the surgery and do not appear to 
accurately assess the Veteran's current employability status.  
As such, the Board finds that another VA examination is 
warranted to determine if the Veteran is employable based on 
his current medical condition, after he has healed from the 
ankle fusion surgery and in combination with the other 
service-connected disabilities.  



Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for VA 
examination with the appropriate medical 
specialist to determine the impact of the 
Veteran's service-connected disabilities 
on his ability to work.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examination, and the examination reports 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiners should state whether the 
Veteran's service connected disabilities 
render him unemployable and whether the 
Veteran is able to secure and follow a 
substantially gainful occupation.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


